Citation Nr: 1330243	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  13-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Veterans Disability Advocates


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active service from July 1970 to January 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana.                

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder, to include posttraumatic stress disorder (PTSD), as a result of his in- service experiences, to include time spent in combat in Vietnam.     

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he had active military service from July 1970 to January 1972.  He served in Vietnam from December 1970 to August 1971.  The Veteran's military occupational specialty (MOS) was as a Door Gunner.  His medals included the Vietnam Campaign Medal, the Combat Infantryman Badge (CIB), and the Vietnam Service Medal.  Thus, because the Veteran's DD Form 214 confirms service in Vietnam and that the Veteran was awarded various decorations including the CIB, which establishes combat participation, his combat related stressors are consistent with the circumstances of his service and are considered verified.  

On March 12, 2011, the Veteran underwent a VA psychiatric examination.  Following the mental status evaluation, the examiner concluded that the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed the Veteran with an adjustment disorder with depressed mood and linked such psychiatric disability to the Veteran's finances and his role as serving as primary caretaker for his ailing mother.  The examiner opined that the Veteran's adjustment disorder with depressed mood was less likely as not caused by or a result of events during military service.  

In the March 2011 VA examination report, the examiner noted that the Veteran had negative PTSD screens in March 2009 and February 2007.  However, outpatient treatment records from the VA Medical Center (VAMC) in New Orleans show that on March 22, 2011, just 10 days after the VA examination, the Veteran had a positive PTSD screen.  In addition, a VA staff psychologist, Mr. J.T.R., stated that he had contacted the Veteran and that appointments would be set up for mental health treatment.  Although additional VAMC outpatient treatment records through January 2013 are negative for any subsequent mental health treatment, the Board is of the opinion that a new VA examination, as specified in greater detail below, should be performed in order to determine whether the Veteran has a psychiatric disorder, to include PTSD, that is related to his service, specifically to his combat service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the New Orleans VAMC, dated since January 2013.  

2.  Thereafter, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a mental status examination to determine the nature, extent and etiology of any psychiatric disorder that may be present, to include PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.     

Following a review of the relevant medical evidence in the claims file, the medical history, the clinical evaluation, appropriate psychological testing and any other tests that are deemed necessary, the examiner is asked to opine on the following:

A. Does the Veteran meet the diagnostic criteria for PTSD under the American Psychiatric Association's DSM-IV? 

B. Is it at least as likely as not (50 percent or more likelihood) that any psychiatric disability, to include PTSD, began during or is causally linked to any incident of service, to include the Veteran's combat experiences, which are presumed to be true?  

The psychiatrist is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

The examiner is requested to provide a rationale for any opinion expressed.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


